Title: John Dortic to Thomas Jefferson, 16 May 1811
From: Dortic, John
To: Jefferson, Thomas


          
            
              Sir
              New York May 16th 1811.
            
             On the 11th inst I had the favour of advising you of the invoice made to mr MaMahon McMahon according Your direction
             I am about to sail again for France; should you have any command to trust me with You may rely upon my Exactness as much as on the pleasure I would have to Execute them.
            Circumstanced as We are the travellers must take as much security as they can have. Therefore I take the liberty of solliciting Your patronage to make me to have some dispatches from the Secretary of State Either for the charge d’affaire of the U.S. at Paris or for the French minister any Kind of dispatches will be a good passeport against the British Cruisers. Last Year I had some from the secretary of the Treasury which undoubtedly prevented the vessel from being turned off.
            The Brig Catherine Ray will sail on ballast and with passengers only when coming home it will be a good opportunity for distressed seamen to reach their Families: Last voyage I took 18 out L’orient
            I beg Your pardon, sir, for the liberty I take to sollicit your patronage for such a thing should you grant it to me I am Certain I cannot fail on my purpose and I shall Will be for ever with Gratfulness
            
              Sir Your most obedient Servant
              
 John Dortic
            
          
          
            N.B. I intend to be back in about 6 months
          
        